On behalf of His Excellency Mr. Alassane Ouattara, President of the Republic of Côte d’Ivoire, and myself, I, like the Heads of State and Government who have preceded me in this Hall, would like to congratulate you warmly, Mr. President, on your election to the
26/33 15-29946

03/10/2015 A/70/PV.28
presidency of the General Assembly at its seventieth session and to assure you of our support as you carry out your important and noble mission. I also wish to pay tribute to your predecessor, His Excellency Mr. Sam Kutesa, for the excellent work accomplished during his tenure. And I am especially pleased to salute His Excellency Mr. Ban Ki-moon, the Secretary-General of our Organization, for his continued commitment to peace, security and development around the world.
As we celebrate the seventieth anniversary of the United Nations, which coincides with the adoption of a new cycle of development — a bearer of hope — it is impossible not to feel moved by the intolerable human tragedy of migration that is taking place before our eyes, and I take this opportunity to bow to the memory of so many who have been lost in the Mediterranean. In the face of that unprecedented humanitarian drama, the international community must take a concerted, comprehensive and coherent approach to finding a humane response to the crisis of the migrants and refugees who are risking their lives to flee poverty, misery, violence and wars. We must all share in that common responsibility.
In 1945, when the world was still just emerging from the greatest military and humanitarian tragedy of our time, a few States, joined later by others, brought the United Nations to the baptismal font. The adoption of our Organization’s founding Charter inspired a great hope in the nations and peoples of the world, a hope of seeing humankind freed from the scourge of war to able to build a new world of peace, security and social progress. The theme of this year’s general debate, “The United Nations at 70: a new commitment to action” offers us an excellent opportunity to take stock of the Organization’s achievements in relation to its Charter, and to consider its future in a world assailed by every possible kind of change.
The United Nations enjoys enormous authority and plays an irreplaceable role in helping humankind to progress on the basis of the Organization’s three essential pillars: peace, security and development. The 70 years of its existence have unquestionably been marked by its continually growing involvement in promoting democracy and the independence of nations. The Universal Declaration of Human Rights, adopted in 1948, called the world’s attention to cases of torture and massive violations of human rights and created unprecedented international pressure for greater respect for human rights on a global scale.
When considering the Organization’s major achievements, it is also important to note the end of apartheid in South Africa, in which the United Nations was one of the main architects. It has played a similar role in promoting the rights of women, and in that regard, we should emphasize the historic World Conference on Women, held in Mexico in 1975, and the memorable Fourth Conference in Beijing in 1995, which enabled us to define priorities and standards for women’s rights and gender equality.
In the area of peace and security, peacekeeping operations around the world have helped save many lives and restore stability. In that connection, I would like to reiterate the Ivorian people’s gratitude for the invaluable role that the United Nations played and continues to play at our side. Thanks to its valuable support, Côte d’Ivoire has begun to make progress again, once again finding itself on the road to stability, growth and economic and social development.
The successes that have been achieved under the leadership of the United Nations should not blind us to the many challenges still facing the Organization and humankind. Indeed, peace and security are everywhere under threat. Transnational crime is expanding and threatening international trade. Incitement to extremism, including by terrorist groups, is gaining ground. Boko Haram, which has become what amounts to the Islamic State in West Africa, continues to sow desolation and terror. Cybercrime is growing, and poverty, despite efforts to eradicate it, remains an abiding concern and an obstacle to the development and well-being of peoples.
Besides such threats, we are witnessing the persistence of internal and regional conflicts in many parts of the world. The international community must be vigilant regarding the conflicts in the Middle East and the situations in Syria, Libya and Western Sahara. Concerning the issue of Western Sahara, Côte d’Ivoire would like to affirm its support for the negotiation process being conducted under the auspices of the United Nations, and we call on the parties to display a spirit of compromise in order to settle the dispute within the framework of the relevant Security Council resolutions and Morocco’s autonomy plan.
Our peoples have great and urgent expectations, and they believe that it is up to the United Nations to demonstrate a new commitment to action. That commitment should be embodied in the implementation
15-29946 27/33

A/70/PV.28 03/10/2015
of the programmes of the new post-2015 development agenda in the form of the 2030 Agenda for Sustainable Development (resolution 70/1), which the Assembly adopted at the special Summit devoted to promoting the new Sustainable Development Goals.
The new 2030 Agenda gives us a historic opportunity to promote an ambitious development programme aimed at significantly reducing poverty and hunger around the world, improving people’s health and education and fighting the adverse effects of climate change together. It should also promote good governance measures, which will help to redistribute wealth to the poor and vulnerable and bring back a genuine partnership for development so that we can build a world of prosperity, equality, security and peace, in the spirit and letter of the Charter of the United Nations.
Poverty, terrorism, epidemics, food and climate insecurity — today’s new threats to international peace and security — make fertile ground for the intolerance, fundamentalism and extremism of every sort that threaten the fragile edifice of world peace to which our populations legitimately aspire.
We cannot deny that the world is facing a time of great challenges, but it is also true that we have a historic opportunity to strengthen the foundations for inclusive development and a better world for both current and future generations. I am therefore delighted that this seventieth anniversary coincides with a year that gives us hope. Indeed, the third International Conference on Financing for Development, held in Addis Ababa from 13 to 16 July, enabled us to agree on ways to implement the 2030 Agenda that we have just adopted. We need to finish the job at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in December in Paris, in order to achieve a binding global commitment that will enable us to fight effectively against global warming.
The new development programme that we have just adopted capitalizes on the experience of the Millennium Development Goals and holistically integrates the three dimensions of sustainable development, namely the economic, social and environmental dimensions. It puts us on the right path to make the transition to a better world for all humankind.
While we are justified in celebrating the new Agenda and its Sustainable Development Goals as the
new consensual paradigm for development, the most difficult task is still ahead of us. Each State needs to operationalize all of those programmes through the establishment of appropriate policies and reforms at the national level.
That is the underlying purpose of the national development plan that has been drawn up by the Ivorian Government for the period 2016-2020 with a view to making Côte d’Ivoire an emerging country by 2020. Our objective is to halve the poverty rate in our country. With regard to the economy, according to the World Bank’s report Doing Business 2015, for the second consecutive year Côte d’Ivoire is among the 10 countries in the world that have implemented the largest number of reforms to improve the business environment.
As a result of those reforms, Côte d’Ivoire has been among the front-runners of high-growth countries in Africa and throughout the world since 2012. The average growth rate of the gross domestic product for the period 2012-2014 was above 9 per cent. During the past three years the per capita income has improved by about 20 per cent. In education, after introducing free schooling in 2011, the Government has made school attendance compulsory for all children aged from 6 to 16 years, beginning with the current school year, in order to translate into reality the right of all girls and boys in our country to high-quality education and training. With regard to health, in order to provide medical coverage for all Ivorians, we have initiated a system of universal health coverage, thereby enabling the most disadvantaged to be treated in the various health units of our country.
The year 2015, which is slipping rapidly away, is pivotal also because on 25 October our open and inclusive general elections will begin. In that connection, I welcome the decision of the Security Council in resolution 2226 (2015), of 25 June 2015, to authorize the United Nations Operation in Côte d’Ivoire to provide logistical support to Côte d’Ivoire during the elections. For its part, the Government of Côte d’Ivoire, which has established a permanent framework for dialogue with the opposition, will do everything possible to ensure the credibility of the electoral process in order to consolidate the newly found peace.
With regard to the national reconciliation process, the National Commission for Reconciliation and Compensation for Victims, which the Government
28/33 15-29946

03/10/2015 A/70/PV.28
established to complete the work of the Dialogue, Truth and Reconciliation Commission, is currently in the process of compensating victims. The demobilization, disarmament and reintegration process has been successfully completed with an 85 per cent reintegration rate of ex-combatants. All those results will be sustainable only if the economy performs well. The economic recovery we have seen over the past four years, with a constantly increasing growth rate, has benefited from the support of our partners, and I would like to thank them.
I would like to conclude by emphasizing that the image of a better world conjured up by the founding fathers of our Organization is more compelling than ever. Our adoption of the 2030 Agenda for Sustainable Development opens up new prospects for development, for the benefit of peoples everywhere. We therefore appeal to the proven leadership of the United Nations and call for the decisive impact it can make in helping to push back the frontiers of poverty and to provide humankind with better access to safe drinking water, a rapid reduction in infant mortality, enhanced food security and a healthy environment.
Time is of the essence. The time has come for action.
